                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANNALIESE KE SHERRY,
                                   7                                                         Case No. 18-cv-07176-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE WHY
                                   9                                                         CASE SHOULD NOT BE DISMISSED
                                         COMMISSIONER OF SOCIAL SECUITY,                     FOR FAILURE TO PROSECUTE
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action for review of an administrative record is governed by Rule 16-5 of this Court’s

                                  14   Civil Local Rules, which provides that a plaintiff must file a motion for summary judgment within

                                  15   twenty-eight days of receipt of the defendant’s answer. The parties stipulated to an extension of

                                  16   time to file their briefs, which the Court granted, setting a deadline of May 17, 2019 for Plaintiff to

                                  17   file a motion for summary judgment. That deadline has passed and Plaintiff has not filed a motion

                                  18   for summary judgment or made any further request for an extension. Plaintiff is therefore

                                  19   ORDERED TO SHOW CAUSE why this case should not be DISMISSED for failure to prosecute.
                                       Plaintiff shall file a response to this order no later than June 14, 2019. Her response must either
                                  20
                                       include her motion for summary judgment or explain why she needs additional time. If no
                                  21
                                       response is filed by that deadline, the case will be dismissed and Plaintiff’s counsel may be
                                  22
                                       referred to the Court’s Standing Committee on Professional Conduct for further action. See Civil
                                  23
                                       Local Rule 11-6(c).
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: May 30, 2019
                                  26
                                                                                        ______________________________________
                                  27
                                                                                        JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  28
